DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming machine comprising:	a user interface device;
	a processor coupled with the user interface device;
	a wireless communication assembly;
	a computer-readable storage medium coupled with the processor and comprising:
	instructions that enable a user to interact with a game of chance via the user interface device;
	a credit meter that stores an amount of credit available for the user to play the game of chance;
	instructions that present the amount of credit available to the user via the user interface device;
	instructions that monitor an elapsed time since the processor last provided information from the credit meter to the wireless communication assembly;
	instructions that compare the elapsed time with a threshold elapsed time;

	instructions that transmit updated information from the credit meter to the wireless communication assembly in response to determining that the elapsed time exceeds the threshold elapsed time during the individual gaming session played by the user; and
	wherein the wireless communication assembly comprises:
	a data interface that receives, from the processor, the information and the updated information from the credit meter;
	memory that temporarily stores the information and the updated information from the credit meter; and
	an antenna that wirelessly transmits the information and the updated information from the credit meter to a distributed game management system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715